




















PURCHASE AGREEMENT

BY AND BETWEEN

TGFIN HOLDINGS INCORPORATED

AND

ICELOUNGE MEDIA, INC.

DECEMBER 31, 2012











--------------------------------------------------------------------------------







PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”), is entered into as of this 31st day
of December 2012 (the “Agreement Date”), by TGFIN HOLDINGS INCORPORATED, a
Delaware corporation (the “Company”), and ICELounge Media, Inc. a Nevada
Corporation (“Seller”).  Company and Seller are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Seller owns all of the rights, title and interest in and to the
Purchased Assets (as defined below); and

WHEREAS, Seller wishes to sell to Company, and Company wishes to acquire from
Seller, all of Seller’s rights, title and interest in and to the Purchased
Assets pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

ARTICLE I

PURCHASE




1.01 Purchase of Assets.   Subject to the terms and conditions set forth herein,
Seller hereby agrees to sell, assign, transfer, convey and deliver to Company,
and Company hereby agrees to acquire from Seller, all of Seller’s rights, title
and interest in and to the assets (the “Purchased Assets”)  set forth on
Schedule 1.01 of the schedules attached hereto, free and clear of any mortgage,
pledge, lien, charge, security interest, claim or other encumbrance
(“Encumbrances”).   

1.02 Consideration.   In consideration for the Purchased Assets, the Company
shall, issue and deliver to Seller an aggregate number of shares of Common Stock
of the Company (the “Units”) equal to forty nine percent (49%) of the total
issued and outstanding Common Stock of the Company as of the last trading day
prior to the Closing, after giving effect to any stock splits, stock conversions
or adjustments required therefrom, and before funding from outside sources.

1.03 Distribution of shares.  The Seller shall direct the Company to transfer
the Units to the individuals and/or entities listed in Schedule 1.03 attached
hereto, as consideration and in full satisfaction of Company’s obligations to
Seller under this Agreement. Seller hereby agrees that, immediately after the
closing of this transaction, and after issuance of the Units according to the
Schedule 1.03, no single entity or person who is a member, shareholder,
director, consultant, or otherwise engaged with the Seller shall have beneficial
ownership, whether independently or combined with any other related person or
entity, of more than 19.9% of the total issued and outstanding Common Stock of
the










--------------------------------------------------------------------------------







Company, and that this transaction will not result in a change of control of the
Company. Seller shall appoint one of its current shareholders to serve on the
Board of Directors of the Company.

1.04 Selection of development Team. Seller hereby agrees that it will utilize
its expertise in selecting and hiring a development team to further develop the
Purchased Assets for and on behalf of the Company irrespective of any previous
plans held by Seller before the date of this transaction, and to impose the
performance provisions listed on Schedule 1.04.  The working relationship
between the development team and the Company will be further governed by
Consulting and/or Employment agreement(s) to be executed after team selection
but no later than 30 days after the date of Closing.

1.05 Non-Compete. The Seller agrees that it shall not, directly or indirectly,
whether as an individual on the Seller’s own account, or as a shareholder,
partner, member, joint venturer, director, officer, employee, consultant,
creditor and/or agent, of any person, firm or organization or otherwise:

(i)

own, manage, control or participate in the ownership, management or control of,
or be employed or engaged by or otherwise affiliated or associated as a
consultant, independent contractor or otherwise with, any other corporation,
partnership, proprietorship, firm, association or other business entity or
otherwise engage in any business that is engaged in the Business, as described
in Section 1.05(a);

(ii)

employ, or solicit for employment, other than by means of general advertising to
the public, any present, former or future employee of the Company; or

(iii)

affirmatively induce, other than by means of general advertising to the public,
any person who is a present or future employee, officer, agent, affiliate or
customer of the Company during the Term of Employment to terminate his, her or
its relationship with the Company.



(a)

The Business. The Business shall be defined as operation or development of a
technology business specifically related to any of the projects, social network
industries, websites, target audiences or companies, etc. that have been jointly
developed, contemplated or planned by the Company.



(b)

Right of First Refusal. The Company shall have the right, but not the
obligation, of first refusal in terms of any proposed sale, transfer, or other
distribution of any asset Seller develops or has developed (including but not
limited to the “Mom’s Corner” and its African American social network) that is
associated with or derived from the Purchased Assets (The “ROFR Assets”).

 

                    i.    ROFR Process. If Seller receives a bona fide offer for
the ROFR Assets,

                          it must deliver to the Company, in writing, a copy of
the proposed




2




--------------------------------------------------------------------------------







transaction terms and all details therein (the “ROFR Offer”). The Company shall
have 14 days to exercise its right to acquire the ROFR Assets at terms that
shall be economically no less favorable than those presented in the ROFR Offer.
Such notice of acceptance or rejection shall be delivered in writing in
accordance with Section 7.04 (Notices).

1.06 Tax Consequences. The Company makes no representations regarding the tax
consequences of the transaction. The Seller, its shareholders and any other
recipients of the shares as a result of this Agreement should consult its
(their) own qualified tax professional for advice regarding the shares they are
to receive.

1.07  Accounting Presentation. The company plans to account for acquisition of
the Purchased Assets as a purchase of Research and Development Costs, and to
expense them. Nevertheless, the company will seek advice from it qualified
professionals before making a final determination.




ARTICLE II

CLOSING

2.01 Closing.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at a mutually agreed upon location, on the
first business day after the last of the conditions to Closing set forth in
Sections 5.05 and 5.06 have been satisfied or waived by the Party or Parties
entitled to waive the same or at such other time, date or place, and in such
manner, as may be agreed to by the Parties.  The date on which Closing actually
occurs is referenced herein as the “Closing Date”.  

2.02 Closing Deliverables.

(a) At the Closing, Seller shall deliver to Company the following:

i. A Bill of Sale in a form mutually agreed to by the Parties, duly executed by
Seller, effecting the transfer of the Purchased Assets to Company;

ii. all artifacts and Purchased Assets listed on Schedule 1.01 in format(s)
acceptable to the Company;

iii. such other instruments of transfer, assumption, filings or documents, in
form and substance reasonably satisfactory to Company, as may be reasonably
requested by Company; and

(b) At the Closing, Company shall deliver to Seller the following:

i. a shareholder list of TGFIN;

ii. a confirmation of the shareholder totals; and

iii. a reconciliation of the shareholder’s totals to the 49% share to be issued
to the individuals/entities listed on Schedule 1.03




3




--------------------------------------------------------------------------------







iv. instructions to the Company’s TA authorizing the issuance of the 49% shares
to be issued to the Seller or Seller’s designees

together with any instruments or documents required to effectuate the issuance
of the Units.




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER




Seller represents and warrants to the Company that the statements contained in
this Article III are true and correct as of the date hereof and as of the
Closing Date, except as set forth in the disclosure schedules (the “Disclosure
Schedules”) numbered to correspond to the Section in this Article III to which
such exception relates.  For purposes of this Article III, “Seller’s knowledge”,
“knowledge of Seller” and any similar phrases shall mean the actual or
constructive knowledge of Seller, after reasonable inquiry.

3.01 Organization and Capacity.  Seller is a C corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.

3.02 Authority and Enforceability.  The execution, delivery and performance by
Seller of this Agreement and the consummation by Seller of the transactions
contemplated hereby are within Seller’s corporate powers and have been duly
authorized by all corporate action on the part of Seller.  This Agreement has
been duly and validly executed by Seller and constitutes the legal, valid and
binding agreement of Seller, enforceable against Seller in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and subject to general principles of equity.

3.03 No Conflicts; Consents. The execution, delivery and performance of Seller
of this Agreement and the consummation of the transactions contemplated hereby
do not and will not: (a) violate or conflict with the Articles of Organization,
or other organizational documents of Seller; (b) violate or conflict with any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Seller or the Purchased Assets; (c) conflict with, or result in (with or
without notice or lapse of time or both) any violation of, or default under, or
give rise to a right of termination, acceleration or modification of any
obligation or loss of any benefit under any material contract or other material
instrument to which Seller is a party or to which any of the Purchased Assets
are subject; or (d) result in the creation or imposition of any Encumbrance on
the Purchased Assets.  No consent, approval, waiver or authorization is required
to be obtained by Seller from any person or entity (including any governmental
authority) in connection with the execution, delivery and performance by Seller
of this Agreement or the consummation of the transactions contemplated hereby.

3.04 Title to Purchased Assets.   Seller owns and has good, valid and marketable
title to the Purchased Assets, free and clear of all Encumbrances.




4




--------------------------------------------------------------------------------







3.05 Intellectual Property.  For any Intellectual Property included in the
Purchased Assets (the “Purchased IP”), Seller owns all of the Purchased IP, free
and clear of all Encumbrances.  Seller is not bound by any outstanding judgment,
injunction, order or decree restricting the use of the Purchased IP, or
restricting the licensing thereof to any person or entity.  With respect to the
Purchased IP, (i) all such Intellectual Property is valid, subsisting and in
full force and effect and (ii) Seller has paid all maintenance fees and made all
filings required to maintain Seller’s ownership thereof.

To the knowledge of Seller, the Purchased Assets and the Purchased IP do not
infringe, violate, dilute or misappropriate the Intellectual Property rights of
any person or entity and there are no claims pending or threatened by any person
or entity with respect to the ownership, validity, enforceability, effectiveness
or use of the Purchased IP.  To the knowledge of Seller, no person or entity is
infringing, misappropriating, diluting or otherwise violating any of Seller’s
rights in and to the Purchased Assets, and neither Seller nor any affiliate of
Seller has made or asserted any claim, demand or notice against any person or
entity alleging any such infringement, misappropriation, dilution or other
violation.

For purposes of this Agreement, the term “Intellectual Property” shall mean any
and all of the following in any jurisdiction throughout the world: (i)
trademarks and service marks, including all applications and registrations and
the goodwill connected with the use of and symbolized by the foregoing; (ii)
copyrights, including all applications and registrations related to the
foregoing; (iii) trade secrets, confidential information, know-how, inventions
(whether or not patentable and whether or not reduced to practice), processes,
procedures, drawings, specifications, designs, plans, proposals, technical data
and other confidential and proprietary information; (iv) patents and patent
applications; (v) internet domain name registrations; and (vi) other
intellectual property and related proprietary rights, interests and protections
(including all rights to sue and recover and retain damages, costs and
attorneys’ fees for past, present and future infringement and any other rights
relating to any of the foregoing).

3.06 Software.  The Purchased Assets are free of (i) any material defects and
material errors and (ii) any disabling codes or instructions and any “back
door,” “time bomb,” “Trojan horse,” “worm,” “drop dead device,” “virus” or other
software routines or hardware components that permit unauthorized access or the
unauthorized disruption, impairment, disablement or erasure of such the
Purchased Assets (or any part thereof) or data or other software of users.

3.07 Compliance With Laws.  Seller has at all times complied, and is in current
compliance, in each case in all material respects, with all applicable federal,
state and local laws and regulations applicable to ownership and use of the
Purchased Assets.

3.08 Legal Proceedings.  There is no claim, action, suit, proceeding or
governmental investigation (“Action”) of any nature pending or, to Seller’s
knowledge, threatened, against Seller (a) relating to or affecting the Purchased
Assets; or (b) that challenges or seeks to prevent, enjoin or otherwise delay
the




5




--------------------------------------------------------------------------------







transactions contemplated by this Agreement.  To the knowledge of Seller, no
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action.

3.09 Disclosure.  No representation or warranty made by Seller in this Agreement
and no statement contained in the Disclosure Schedules to this Agreement or in
any certificate or other document provided by Seller to Company in connection
with this Agreement and the transactions contemplated hereby contains any untrue
statement of material fact, or omits to state a material fact necessary to make
the statements contained therein, in light of the circumstances in which they
were made, not misleading.




ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF COMPANY




Company hereby represents and warrants to Seller that the statements contained
in this Article IV are true and correct as of the date hereof and as of the
Closing Date, except as set forth in the Disclosure Schedules numbered to
correspond to the Section in this Article IV to which such exception relates.
 For purposes of this Article IV, “Company’s knowledge”, “knowledge of Company”
and any similar phrases shall mean the actual or constructive knowledge of any
member, manager or officer of Company, after reasonable inquiry.

4.01 Organization and Authority of Company; Enforceability.  Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  The execution, delivery and performance by Company of
this Agreement and the consummation by Company of the transactions contemplated
hereby are within Company’s corporate powers and have been duly authorized by
all requisite action on the part of Company.  This Agreement has been duly and
validly executed by Company and constitutes the legal, valid and binding
agreement of Company, enforceable against it in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and subject to
general principles of equity.

4.02 No Conflicts; Consents.  The execution, delivery and performance by Company
of this Agreement and the consummation of the transactions contemplated hereby
do not and will not: (a) violate or conflict with organizational documents of
Company; or (b) violate or conflict with any judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to Company.  No further consent,
approval, waiver or authorization is required to be obtained by Company from any
person or entity (including any governmental authority) in connection with the
execution, delivery and performance by Company of this Agreement and the
consummation of the transactions contemplated hereby.

4.03 Legal Proceedings. There is no Action of any nature pending or, to
Company’s knowledge, threatened, against or by Company that challenges or seeks
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.




6




--------------------------------------------------------------------------------










ARTICLE V

COVENANTS

5.01 Public Announcements.  Unless otherwise required by applicable law or any
applicable stock exchange requirements, no Party shall make any public
announcements regarding this Agreement or the transactions contemplated hereby
without the prior written consent of the other Parties (which consent shall not
be unreasonably withheld or delayed).

5.02 Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration, value added and other such taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the consummation of
the transactions contemplated hereby shall be split equally between Company, on
one hand, and Seller Parties, on the other hand.

5.03 Further Assurances.  Following the Closing, each of the Parties shall
execute and deliver, or cause to be executed and delivered, all such documents
and instruments and shall take, or cause to be taken, all such further action or
actions as the other Parties may reasonably deem necessary or desirable to
evidence and effectuate the transactions contemplated by this Agreement
(including, without limitation, the covenants contained in Section 5.04).

5.04 Conditions to the Obligations Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction of the following conditions as of the Closing Date:

(a)  the representations and warranties of the Company set forth in Article 4
shall be true and correct in all material respects as of the date of this
Agreement and at and as of the Closing (except for those representations and
warranties that contain materiality qualifications, which shall be true and
correct in all respects) as though then made and as though the Closing Date was
substituted for the date of this Agreement throughout such representations and
warranties;

(b) the Company shall have performed in all material respects all the covenants
and agreements required to be performed by it under this Agreement at or prior
to the Closing; and

(c)  the Company shall have delivered (i) each of the documents required to be
delivered by the Company under Section 2.02(b) above and (ii) a certificate
dated as of the Closing Date, stating that the conditions specified in Sections
5.04(a) and 5.04(b) have been satisfied.

5.05 Conditions to the Obligations of the Company. The obligations of the
Company to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of the following conditions as of the Closing Date:

(a) the representations and warranties of the Seller set forth in Article 3
shall be true and correct in all material respects as of the date of this
Agreement and at and as of the




7




--------------------------------------------------------------------------------







Closing (except for those representations and warranties that contain
materiality qualifications, which shall be true and correct in all respects) as
though then made and as though the Closing Date was substituted for the date of
this Agreement throughout such representations and warranties;

(b)  the Seller shall have performed in all material respects all the covenants
and agreements required to be performed by it under this Agreement at or prior
to the Closing;

(c) the Seller shall have each delivered the documents required to be delivered
thereby under Section 2.02(a) above and the Seller shall have delivered a
certificate dated as of the Closing Date, stating that the conditions specified
in Sections 5.05(a) and 5.05(b) have been satisfied.

5.06 Satisfaction of Conditions.  Each of the Seller and the Company shall use
reasonable best efforts and proceed diligently and in good faith to cause each
of the conditions to the Closing to be satisfied as promptly as practicable
after the date of this Agreement.




ARTICLE VI

INDEMNIFICATION

6.01 Survival.  All representations and warranties contained herein and all
related rights to indemnification shall survive the Closing for a period of
eighteen months after the Closing, except that the representations contained in
Sections 3.01, 3.02, 3.04 and 4.01 shall survive the Closing indefinitely.  All
covenants and agreements contained herein and all related indemnification and
related remedies shall survive the Closing in accordance with their respective
terms.

6.02 Indemnification by Seller.  Seller shall defend, indemnify and hold
harmless Company, its affiliates and their respective stockholders, members,
directors, managers, officers, employees, representatives and agents from and
against all claims, judgments, damages, liabilities, settlements, losses, costs
and expenses, including reasonable attorneys’ fees and disbursements, arising
from or relating to:

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or any document delivered in connection
herewith;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement or any document delivered in
connection herewith.

6.03 Indemnification by Company.  Company shall defend, indemnify and hold
harmless Seller, its affiliates and their respective stockholders, members,
directors, managers, officers, employees, representatives and agents from and
against all claims, judgments, damages, liabilities, settlements, losses, costs
and expenses, including reasonable attorneys’ fees and disbursements, arising
from or relating to:




8




--------------------------------------------------------------------------------







(a) any inaccuracy in or breach of any of the representations or warranties of
Company contained in this Agreement or any document delivered in connection
herewith;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Company pursuant to this Agreement or any document delivered in
connection herewith.

6.04 Limitations on Indemnity. Except for fraud, intentional misrepresentation,
wilful breach or wilful misconduct and subject to Section 7.02, neither Seller
nor the Company shall be liable for any indemnification claim under Section 6.02
or Section 6.03, as applicable, in an amount exceeding $500,000.

6.05 Indemnification Procedures.  Whenever any claim shall arise for
indemnification hereunder, the Party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of such claim to the
Party from whom indemnification is being sought (the “Indemnifying Party”).  In
connection with any claim giving rise to indemnity hereunder resulting from or
arising out of any Action by a person or entity who is not a party to this
Agreement, the Indemnifying Party, at its sole cost and expense and upon written
notice to the Indemnified Party, may assume the defense of any such Action with
counsel reasonably satisfactory to the Indemnified Party. The Indemnified Party
shall be entitled to participate in the defense of any such Action, with its
counsel and at its own cost and expense.  If the Indemnifying Party does not
assume the defense of any such Action, the Indemnified Party may, but shall not
be obligated to, defend against such Action in such manner as it may deem
appropriate, including, but not limited to, settling such Action, after
obtaining the prior consent of the Indemnifying Party (which shall not be
unreasonably withheld or delayed), on such terms as the Indemnified Party may
deem appropriate and no action taken by the Indemnified Party in accordance with
such defense and settlement shall relieve the Indemnifying Party of its
indemnification obligations hereunder.  The Indemnifying Party shall not settle
any Action without the Indemnified Party’s prior written consent (which shall
not be unreasonably withheld or delayed).

6.06 Sole and Exclusive Remedy.   Subject to Section 7.02, the Company and
Seller agree that their sole and exclusive remedy with respect to any and all
claims (other than fraud, intentional misrepresentation, wilful breach or wilful
misconduct) relating to the subject matter of this Agreement shall be a claim
for indemnification under Section 6.02 or Section 6.03 (as applicable), in each
case subject to the limitations set forth in this Article VI.  




ARTICLE VII

MISCELLANEOUS

7.01 Termination.  This Agreement may be terminated at any time prior to the
Closing:

(a)  by the mutual written consent of the Seller and the Company; or

(b) by either the Seller or the Company if the Closing has not occurred by the
date that is forty-five (45) days following the Agreement Date; provided that
neither the Seller nor




9




--------------------------------------------------------------------------------







the Company shall be entitled to terminate this Agreement pursuant to this
Section 7.01(b) if such Party’s breach of this Agreement has prevented the
consummation of the transactions contemplated hereby.

7.02 Effect of Termination.  In the event of termination of this Agreement in
accordance with the above, the provisions of this Agreement shall immediately
become void and of no further force and effect (other than this Article VII
which shall survive the termination of this Agreement); provided, however, that
unless this Agreement has been terminated pursuant to Section 7.01(a) hereof,
termination of this Agreement shall not relieve a breaching party from any
liability to the other party hereto arising from or related to its wilful breach
of any representations, warranties, covenants or agreements contained herein or
any breach of Section 5.06.  

7.03 Expenses.  All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses.

7.04 Notices.  All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
.pdf attachment (with confirmation of transmission); or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the following
addresses (or at such other address for a Party as shall be specified in a
notice given in accordance with this Section 7.04):




If to Seller:

To be furnished at closing.

with a copy to:

To be furnished at closing.

If to Company:

To be furnished at closing.

with a copy to:

To be furnished at closing

7.05 Headings.  The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

7.06 Severability.  If any term or provision of this Agreement is found invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.




10




--------------------------------------------------------------------------------







7.07 Entire Agreement.  This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the Parties with respect
to the subject matter hereof and supersede all priors understandings and
agreements among the Parties, both written and oral, with respect to such
subject matter.

7.08 Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign its rights or obligations hereunder
without the prior written consent of the other Parties.

7.09 Amendment and Modification. This Agreement may only be amended, modified or
supplemented by an agreement in writing signed by the Parties.

7.10 Waiver.  No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

7.11 Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of New York.

7.12 Submission to Jurisdiction.   Any legal action, suit, or proceeding arising
out of or relating to this Agreement may only be instituted in a state or
federal court in the State of New York, and each Party agrees not to assert, by
way of motion, as a defense, or otherwise, in any such action, suit, or
proceeding, any claim that it is not subject personally to the jurisdiction of
such court, that the action, suit, or proceeding is brought in an inconvenient
forum, that the venue of the action, suit, or proceeding is improper or that
this Agreement or the subject matter hereof may not be enforced in or by such
court.  Each Party further irrevocably submits to the jurisdiction of any such
court in any such action, suit, or proceeding.

7.13 Waiver of Jury Trial.  THE PARTIES HEREBY KNOWINGLY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION LITIGATED IN ANY COURT
BASED UPON, WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS
AGREEMENT AND ANY AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  IN THE EVENT
OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.




11




--------------------------------------------------------------------------------







7.14 Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.










[SIGNATURE PAGE FOLLOWS]




12




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.


 

ICELOUNGE MEDIA

 

 

By: /s/Calvin Wong

Name: Calvin Wong

Title: President

 







 

TGFIN HOLDINGS INC.

 

 

By: /s/Scott E. Lybbert

Name: Scott E. Lybbert

Title: Chairman of the Board




13




--------------------------------------------------------------------------------







SCHEDULE 1.01

PURCHASED ASSETS




A.

The assets being sold are known internally to Seller as the “CGAGE PLATFORM”
(the “Platform”). The software is currently the entire code base that makes up
Seller's social networking platform and is currently in use in several
commercial sites.

B.

The Purchased Assets include, in whole or in part:

The Platform as it exists at Closing, including earlier versions of the IP
Program and versions of the Platform currently under development, including:
 all databases and data collections, server and client side web scripts,
computer programs, software (including all source code and object code), tools,
models, firmware, algorithms and implementations thereof, development tools,
flow charts, programmers’ annotations and notes, documentation, product designs
and product specifications and documentation, product user manuals, and other
work product used to design, plan, organize, maintain, support or develop the
Platform, and all copies of the foregoing, irrespective of the media on which it
is recorded.

















--------------------------------------------------------------------------------










SCHEDULE 1.03




Schedule to be provided at closing.




















--------------------------------------------------------------------------------










SCHEDULE 1.04

OPERATIONS AGREEMENT AND VESTING MILESTONES




1.

Seller-imposed Delivery Milestones.  Seller’s consideration is based on its
ability to promptly impose delivery of a fully functional and tested product
based on the Purchased Assets.  Seller and Company agree that they will mutually
define the criteria for acceptance by Company of each Delivery Milestone. The
Units issued to the Seller as consideration for the Purchased Assets shall vest
and be issued to the Seller, prorated in accordance with the distribution
schedule in Schedule 1.03, according to achievement of the following Delivery
Milestones:

a.

Active Sports transferred and operational: 20%

b.

Fashion beta site operational and accepted by Company: 20%

c.

Fashion site live and accepted by Company: 20%

d.

10,000 registered users (including fan pages) on Fashion: 20%

e.

$10,000 cumulative revenue from Fashion: 10%

f.

$100,000 cumulative revenue from Fashion: 10%




2.

Funding Milestones.  It is expressly understood that both Company and Seller
will use their best efforts and utilize their extensive contact networks to
obtain funding for the Company on terms acceptable to the Company’s Board of
Directors. The Company and Seller shall agree upon a budget and expenditures
prior to each funding round. Funds shall be released from the Company in
accordance with such budget, subject to modification by the Company’s Board of
Directors.




a.

Initial Round (“bootstrap”) of $50,000 (min) – $100,000 (max) from friends &
family at $0.03 per share (adjusted for splits) within 45 days of Closing.

b.

Series “A” Round of $250,000 (min) - $500,000 (max) within 120 days of Closing
at a minimum valuation of $3,000,000.

c.

Series “B” Round of $1,000,000 (min) - $3,000,000 (max) at a minimum valuation
of $8,000,000, date of delivery to be determined.




3.

Rollback Provisions.

a.

Failure to Meet Vesting Milestones










--------------------------------------------------------------------------------







i.

If Seller Delivery Milestones 1(a), 1(b), 1(c), or 1(d) are not achieved within
120 days after Closing, the Company may, at its option, unwind this Agreement,
in accordance with the Unwind Provisions in Section 4 of this Schedule.

b.

Failure to meet Funding Milestones

i.

If Company and Seller fail to deliver Funding Milestones 2(a) or 2(b) within
their specified timeline, Seller may, at its option, unwind this Agreement, in
accordance with the Unwind Provisions in Section 4 of this Schedule.


4.

Unwind Provisions. If either party is entitled to unwind this agreement, as
provided in Section 1 or 2 of this Schedule, the Unwind Process shall be
governed as follows:

a.

Notice must be given with 14 days of missing a Milestone.

b.

30 Day Cure. The Company or Seller may elect to cure within 30 days by giving
notice of its intent to cure the missed Milestone.

c.

A meeting must be called within 30 days of failure to cure whereby the Parties
agree to an equitable unwinding based upon the circumstances and history then in
existence.




5.

Share Certificate Delivery. Upon notification of acceptance of each Seller
Delivery Milestone, Seller’s shares shall be delivered, in group fashion, to a
representative of the Seller according to the following schedule, with share
amounts prorated to each individual or entity in accordance with Schedule 1.03:




a.

Tranche 1: Upon completion and acceptance of Seller Delivery Milestone 1(a),
1(b), and 1(c).

b.

Tranche 2: Upon completion and acceptance of Seller Delivery Milestone 1(d).

c.

Tranche 3: Upon completion and acceptance of Seller Delivery Milestone 1(e).

d.

Tranche 4: Upon completion and acceptance of Seller Delivery Milestone 1(f).












